UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2016 Item 1: Schedule of Investments Vanguard Short-Term Government Bond Index Fund Schedule of Investments (unaudited) As of November 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.6%) U.S. Government Securities (89.3%) United States Treasury Note/Bond 4.250% 11/15/17 1,860 1,919 United States Treasury Note/Bond 2.250% 11/30/17 11,150 11,298 United States Treasury Note/Bond 1.000% 12/15/17 17,112 17,128 United States Treasury Note/Bond 0.750% 12/31/17 21,715 21,678 United States Treasury Note/Bond 1.000% 12/31/17 16,798 16,814 United States Treasury Note/Bond 0.875% 1/15/18 15,745 15,733 United States Treasury Note/Bond 0.750% 1/31/18 19,476 19,430 United States Treasury Note/Bond 0.875% 1/31/18 9,190 9,181 United States Treasury Note/Bond 2.625% 1/31/18 21,965 22,387 United States Treasury Note/Bond 1.000% 2/15/18 18,425 18,434 United States Treasury Note/Bond 3.500% 2/15/18 9,850 10,147 United States Treasury Note/Bond 0.750% 2/28/18 23,589 23,526 United States Treasury Note/Bond 2.750% 2/28/18 13,745 14,046 United States Treasury Note/Bond 1.000% 3/15/18 10,275 10,278 United States Treasury Note/Bond 0.750% 3/31/18 15,290 15,240 United States Treasury Note/Bond 0.875% 3/31/18 14,678 14,657 United States Treasury Note/Bond 2.875% 3/31/18 4,118 4,220 United States Treasury Note/Bond 0.750% 4/15/18 23,875 23,789 United States Treasury Note/Bond 0.625% 4/30/18 19,520 19,410 United States Treasury Note/Bond 0.750% 4/30/18 20,004 19,932 United States Treasury Note/Bond 1.000% 5/15/18 2,750 2,749 United States Treasury Note/Bond 0.875% 5/31/18 14,821 14,789 United States Treasury Note/Bond 1.000% 5/31/18 22,467 22,460 United States Treasury Note/Bond 1.125% 6/15/18 12,566 12,582 United States Treasury Note/Bond 0.625% 6/30/18 10,332 10,266 United States Treasury Note/Bond 1.375% 6/30/18 12,130 12,193 United States Treasury Note/Bond 2.375% 6/30/18 6,596 6,731 United States Treasury Note/Bond 0.875% 7/15/18 7,500 7,479 United States Treasury Note/Bond 0.750% 7/31/18 26,797 26,655 United States Treasury Note/Bond 1.375% 7/31/18 16,765 16,849 United States Treasury Note/Bond 2.250% 7/31/18 6,000 6,119 United States Treasury Note/Bond 1.000% 8/15/18 15,100 15,079 United States Treasury Note/Bond 0.750% 8/31/18 20,291 20,174 United States Treasury Note/Bond 1.500% 8/31/18 27,455 27,648 United States Treasury Note/Bond 1.000% 9/15/18 31,514 31,455 United States Treasury Note/Bond 0.750% 9/30/18 10,855 10,784 United States Treasury Note/Bond 1.375% 9/30/18 43,595 43,799 United States Treasury Note/Bond 0.875% 10/15/18 24,635 24,535 United States Treasury Note/Bond 0.750% 10/31/18 29,000 28,796 United States Treasury Note/Bond 1.250% 10/31/18 23,682 23,745 United States Treasury Note/Bond 1.750% 10/31/18 4,438 4,491 United States Treasury Note/Bond 1.250% 11/15/18 19,993 20,043 United States Treasury Note/Bond 3.750% 11/15/18 11,331 11,903 United States Treasury Note/Bond 1.000% 11/30/18 5,000 4,988 United States Treasury Note/Bond 1.250% 11/30/18 13,700 13,732 United States Treasury Note/Bond 1.375% 11/30/18 6,000 6,029 United States Treasury Note/Bond 1.250% 12/15/18 17,294 17,329 United States Treasury Note/Bond 1.375% 12/31/18 7,000 7,033 United States Treasury Note/Bond 1.500% 12/31/18 25,388 25,571 United States Treasury Note/Bond 1.125% 1/15/19 26,172 26,147 United States Treasury Note/Bond 1.250% 1/31/19 10,000 10,016 United States Treasury Note/Bond 1.500% 1/31/19 13,550 13,643 United States Treasury Note/Bond 0.750% 2/15/19 23,108 22,895 United States Treasury Note/Bond 2.750% 2/15/19 11,000 11,370 United States Treasury Note/Bond 1.375% 2/28/19 10,000 10,041 United States Treasury Note/Bond 1.500% 2/28/19 13,000 13,087 United States Treasury Note/Bond 1.000% 3/15/19 10,406 10,359 United States Treasury Note/Bond 1.500% 3/31/19 5,500 5,535 United States Treasury Note/Bond 1.625% 3/31/19 20,310 20,501 United States Treasury Note/Bond 0.875% 4/15/19 12,980 12,870 United States Treasury Note/Bond 1.250% 4/30/19 5,000 5,000 United States Treasury Note/Bond 1.625% 4/30/19 18,230 18,392 United States Treasury Note/Bond 0.875% 5/15/19 23,614 23,393 United States Treasury Note/Bond 3.125% 5/15/19 13,500 14,103 United States Treasury Note/Bond 1.125% 5/31/19 5,000 4,980 United States Treasury Note/Bond 1.500% 5/31/19 15,000 15,084 United States Treasury Note/Bond 0.875% 6/15/19 14,000 13,856 United States Treasury Note/Bond 1.000% 6/30/19 13,000 12,899 United States Treasury Note/Bond 1.625% 6/30/19 24,815 25,020 United States Treasury Note/Bond 0.750% 7/15/19 22,950 22,620 United States Treasury Note/Bond 0.875% 7/31/19 2,500 2,470 United States Treasury Note/Bond 1.625% 7/31/19 19,310 19,461 United States Treasury Note/Bond 0.750% 8/15/19 39,415 38,799 United States Treasury Note/Bond 3.625% 8/15/19 15,000 15,909 United States Treasury Note/Bond 1.000% 8/31/19 5,000 4,952 United States Treasury Note/Bond 1.625% 8/31/19 21,000 21,154 United States Treasury Note/Bond 0.875% 9/15/19 18,315 18,075 United States Treasury Note/Bond 1.000% 9/30/19 12,000 11,876 United States Treasury Note/Bond 1.750% 9/30/19 21,975 22,208 United States Treasury Note/Bond 1.000% 10/15/19 17,000 16,814 United States Treasury Note/Bond 1.250% 10/31/19 8,500 8,468 United States Treasury Note/Bond 1.500% 10/31/19 21,100 21,159 United States Treasury Note/Bond 1.000% 11/15/19 15,625 15,444 United States Treasury Note/Bond 3.375% 11/15/19 15,000 15,855 United States Treasury Note/Bond 1.000% 11/30/19 15,000 14,822 United States Treasury Note/Bond 1.500% 11/30/19 15,000 15,033 Agency Bonds and Notes (10.3%) 1 AID-Jordan 1.945% 6/23/19 200 202 1 AID-Ukraine 1.844% 5/16/19 200 201 2 Federal Farm Credit Banks 1.125% 12/18/17 225 225 2 Federal Farm Credit Banks 1.110% 2/20/18 200 200 2 Federal Farm Credit Banks 0.750% 4/18/18 2,000 1,991 2 Federal Farm Credit Banks 1.100% 6/1/18 100 100 2 Federal Farm Credit Banks 5.150% 11/15/19 300 332 2 Federal Home Loan Banks 1.000% 12/19/17 2,000 2,002 2 Federal Home Loan Banks 1.375% 3/9/18 4,200 4,217 2 Federal Home Loan Banks 0.875% 3/19/18 3,920 3,911 2 Federal Home Loan Banks 1.125% 4/25/18 4,650 4,654 2 Federal Home Loan Banks 0.875% 6/29/18 5,000 4,982 2 Federal Home Loan Banks 0.625% 8/7/18 3,000 2,975 2 Federal Home Loan Banks 0.875% 10/1/18 8,500 8,458 2 Federal Home Loan Banks 1.500% 3/8/19 1,000 1,005 2 Federal Home Loan Banks 1.875% 3/8/19 1,070 1,084 2 Federal Home Loan Banks 1.125% 6/21/19 2,710 2,693 2 Federal Home Loan Banks 0.875% 8/5/19 4,000 3,943 2 Federal Home Loan Banks 1.000% 9/26/19 1,500 1,482 2 Federal Home Loan Banks 1.375% 11/15/19 2,375 2,368 3 Federal Home Loan Mortgage Corp. 1.000% 12/15/17 6,700 6,706 3 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 5,655 5,644 3 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 11,245 11,220 3 Federal Home Loan Mortgage Corp. 0.750% 4/9/18 1,200 1,195 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 500 529 3 Federal Home Loan Mortgage Corp. 0.875% 10/12/18 7,700 7,661 3 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 2,935 3,100 3 Federal Home Loan Mortgage Corp. 1.125% 4/15/19 4,300 4,283 3 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 400 404 3 Federal Home Loan Mortgage Corp. 0.875% 7/19/19 6,500 6,414 3 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 450 448 3 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 3,229 3,211 3 Federal National Mortgage Assn. 0.875% 12/20/17 900 900 3 Federal National Mortgage Assn. 0.875% 2/8/18 7,342 7,336 3 Federal National Mortgage Assn. 0.875% 3/28/18 1,400 1,397 3 Federal National Mortgage Assn. 0.875% 5/21/18 6,280 6,260 3 Federal National Mortgage Assn. 1.125% 7/20/18 2,500 2,501 3 Federal National Mortgage Assn. 1.875% 9/18/18 3,292 3,335 3 Federal National Mortgage Assn. 1.125% 10/19/18 1,200 1,199 3 Federal National Mortgage Assn. 1.625% 11/27/18 2,100 2,118 3 Federal National Mortgage Assn. 1.125% 12/14/18 4,497 4,490 3 Federal National Mortgage Assn. 1.375% 1/28/19 1,000 1,003 3 Federal National Mortgage Assn. 1.875% 2/19/19 1,750 1,774 3 Federal National Mortgage Assn. 1.000% 2/26/19 2,125 2,113 3 Federal National Mortgage Assn. 1.750% 6/20/19 800 808 3 Federal National Mortgage Assn. 0.875% 8/2/19 5,000 4,929 3 Federal National Mortgage Assn. 1.000% 8/28/19 4,000 3,954 3 Federal National Mortgage Assn. 1.750% 9/12/19 5,350 5,395 3 Federal National Mortgage Assn. 0.000% 10/9/19 1,150 1,094 3 Federal National Mortgage Assn. 1.000% 10/24/19 6,000 5,920 3 Federal National Mortgage Assn. 1.750% 11/26/19 750 756 2 Financing Corp. 9.800% 4/6/18 200 223 2 Financing Corp. 10.350% 8/3/18 250 287 2 Financing Corp. 9.700% 4/5/19 50 59 NCUA Guaranteed Notes 3.000% 6/12/19 180 187 Private Export Funding Corp. 2.250% 12/15/17 25 25 Private Export Funding Corp. 1.875% 7/15/18 50 50 Private Export Funding Corp. 4.375% 3/15/19 700 746 Private Export Funding Corp. 1.450% 8/15/19 125 125 2 Tennessee Valley Authority 1.750% 10/15/18 625 631 Total U.S. Government and Agency Obligations (Cost $1,524,001) Shares Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 4 Vanguard Market Liquidity Fund (Cost 0.691% 34,959 Total Investments (99.8%) (Cost $1,527,497) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 U.S. government-guaranteed. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities.
